Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 3, 2018

                                       No. 04-18-00221-CR

                                  Andrew Douglas BRIGHAM,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR11698
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       After we granted the State’s first motion for extension of time to file the brief, it was due
on November 30, 2018. On the extended due date, the State filed its second motion for an
extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on December 3, 2018.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court